Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 28 October 1772
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur et cher Ami
A Paris ce 28e. 8bre. 1772
Je travaille autant qu’il est en moi à remplir mes engagemens, en refondant en entier la traduction de vos excellens ouvrages; mais je sens trop ce qui me manque pour esperer de rendre la copie digne de l’original. Trouvez bon que je vous demande quelques eclaircissemens à mesure que j’avancerai.
Je ne trouve point dans le dictionaire le mot orreries page 34, je conjecture qu’il signifie cadrans.
Non plus que les mots surf and spray page 41, que je ne devine pas, et qui m’arrêtent.
Ni jostled, page 47, qui cependant m’embarrasse moins.
Votre experience avec la fumee de resine pour rendre visible l’athmosphere electrique me satisfait beaucoup. En avez vous tiré tout le parti que vous auriez pu? Je m’en rapporte à vous.
Je voudrois savoir ce qu’entend le Dr.——par my old theme, et par your Doctrine of the Origin, &c.
Les experiences sur le froid produit par les corps evaporables ne vous engagera-t-il point à en faire quelques unes sur le chaud produit par les corps deliquescens, c’est a dire qui attirent l’humidité de l’air, et s’y liquefient, comme l’alkali fixe du tartre, d’où provient l’huile de tartre par defaillance (per deliquium)? Par rapport à l’electricité medicale, les experiences de l’Abbé Sans, (il y a deux ans) n’eurent pas les grands succès qu’il en promettoit. Je vous envoye cyjoint le detail d’une autre expe[rience] assez singuliere que suit un simple artiste; a qui j’ai donné une petite consultation à ce sujet, où vous verrez une idée peu commune que j’avois depuis longtems sur l’epilepsie.
Je reviens à vos lettres sur les refroidissemens, page 347, est-il bien exact de dire que le ver a soye est vétu de sa soye dans son etat d’embryon? Le changement du ver en chrysalide se fait dans le coucon de soye, mais le veritable etat d’embryon est, à mon avis, dans l’oeuf avant que le ver en eclose.
Ne manque-t’il pas à votre quarré magique de 8, de faire par ses diagonales 260? Je me suis amusé à en faire un qui remplit toutes vos conditions et quelques autres difficultés de plus, comme de pouvoir en transposer des moitiés, ou des quartiers sans y causer aucun prejudice et qui de tous les sens fait toujours 11000 en l’honneur des 11000 vierges de nos legendes. Dans votre quarré magique de 16, il y a au moins un nombre repeté (241) et au moins une ligne fautive qui est la ie. comme je m’en suis tenu a cette tres legere inspection que le hazard m’a procuré, je desirerois que vous revoyiez s’il n’y en auroit pas d’autres.
Coals page 362, est à ce qu’il me semble ce que nous appellons du charbon de terre, mais nous le regardons comme un fossile d’origine vegetale, et non de la 1e. antiquite de notre globe faites y attention.
Avez vous repeté votre jolie experience sur le mouvement des liqueurs avec 3 liquides de pesanteurs differentes et de couleurs assez distinctes comme l’huile de gayac, l’eau et l’huile commune? Comme j’avois eu l’honneur de vous le proposer?
Ne vous sembleroit il pas interessant de chercher à determiner le maximum et le minimum des rapports de la profondeur des canaux navigables aux bateaux qu’ils doivent porter?
Je n’ai point trouvé dans le dictionaire le mot track-schuyt page 492. Mais voilà assez de questions à la fois. Si vous pouvez vous faire à mes importunités, elles seront suivies de beaucoup d’autres.
Voulez vous que je vous envoye quelques cayers traduits, avant d’aller plus loin? Ils peuvent bien faire actuellement la 8e. partie du total. Je vous en ferai passer au moins quelques uns par Melle. Biheron, si elle retourne a Londres vers la fin du mois prochain, comme elle s’y dispose; mais je crains 1o. pour sa santé qui n’est pas encore trop bonne. 2o. Pour ses fraix, qui ne sauroient manquer d’etre grands, et qu’elle ne retirera peutetre pas encore. Au nom de Dieu, si vous ne voyez pas jour à un meilleur succès de ce voyage que du precedent, faites moi la grace de me le dire entre nous, j’insisterois sur des motifs de santé pour la retenir.
Je vais songer aussi à faire regraver les planches necessaires pour l’edition prochaine; ainsi je vous prie 1o. de revoir le grand quarré magique, pour le rendre absolument correct, 2o. de songer si vous n’auriez pas quelques nouvelles figures à ajouter auxdites planches, et de m’en faire part sans delay. Il faut faire en sorte que vous puissiez emporter avec vous, quand notre Europe vous reperdra, une paquotille de la traduction complette de vos ouvrages.

Par rapport à mon petit Code de la Raison, je m’en tiens a ce que j’ai eu l’honneur de vous marquer par ma derniere. Si vous trouvez trop d’embarras à le faire imprimer en françois a Londres, faites moi la grace de me le renvoyer; je pourrai le faire imprimer secretement en province.
Ma femme, et ses voisines et tous vos amis et amies de ma connoissance m’ont chargé de mille amitiés pour vous sans oublier votre digne ami M. Pringle. J’ai l’honneur d’etre avec un inviolable attachement, Monsieur et cher Ami, Votre tres humble et tres obeissant serviteur
Dubourg
